               Case 1:20-cv-00666-ABJ Document 1 Filed 03/06/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    MIA SOLOMON
    4008 28th Ave, Apt 202
    Temple Hills, MD 20748

                   Plaintiff,

          v.                                              Case No. 1:20-cv-00666

    WHOLE FOODS MARKET, INC. 1
    550 Bowie St
    Austin, TX 78703

                   Defendant.


                        NOTICE OF REMOVAL TO FEDERAL COURT

         Pursuant to 28 U.S.C. §§ 1441(a), 1446(a), Defendant Whole Foods Market Group, Inc.

(“Defendant”) files this Notice of Removal of the above-captioned matter from the Superior Court

of the District of Columbia to the United States District Court for the District of Columbia. The

grounds for removal are as follows:

         1.       On February 19, 2020, Plaintiff Mia Solomon (“Plaintiff”) served Defendant with

the Summons, Complaint and Jury Demand, and Initial Order and Addendum, a true and correct

copy of which is filed herewith. The action, which asserts claims for discrimination on the basis

of sex was brought in the Superior Court of the District of Columbia, styled and captioned exactly

as above, and assigned Case No. 2020 CA 001048 B. No other pleadings were served on

Defendant in the D.C. Superior Court action.




1
 Defendant Whole Foods Market Group, Inc. was improperly named in the Complaint as “Whole Foods
Market, Inc.”
             Case 1:20-cv-00666-ABJ Document 1 Filed 03/06/20 Page 2 of 4




        2.      Plaintiff’s Complaint alleges that she was discriminated against based on her sex.

Plaintiff seeks judgment against Defendant in an amount in excess of Seventy Five Thousand

Dollars ($75,000.00) in connection with her alleged discrimination.

        3.      For diversity purposes, “a person is a ‘citizen of the State’ in which he is

domiciled.” Core VCT PLC v. Hensley, 59 F. Supp. 3d 123, 125 (D.D.C. 2014) (quoting Prakash

v. Am. Univ., 727 F.2d 1174, 1180 (D.C. Cir. 1984)). “The place where a man lives is properly

taken to be his domicile until facts adduced establish to the contrary.” District of Columbia v.

Murphy, 314 U.S. 441, 455 (1941).

        4.      In her Complaint, Plaintiff states that she resides in Temple Hills, Maryland. (See

Compl.). Accordingly, Plaintiff is a citizen of the State of Maryland for diversity purposes.

        5.      Defendant Whole Foods Market, Inc. is a company organized under the laws of the

State of Texas, with its principal place of business located in the State of Texas. Accordingly,

Defendant is a citizen of Texas for diversity purposes.

        6.      Pursuant to 28 U.S.C. § 1332, federal district courts have original jurisdiction of all

civil actions when the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and when the action is between citizens of different states.

        7.      This state court action may be removed to federal district court pursuant to 28

U.S.C. § 1441(a), as this is a civil action in which the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and in which the action is between citizens of

different states.

        8.      Further, pursuant to 28 U.S.C. § 1446(a), (b), and (d), this state court action, which

was commenced in the Superior Court of the District of Columbia, may be removed to the United




                                                   2
                Case 1:20-cv-00666-ABJ Document 1 Filed 03/06/20 Page 3 of 4




States District Court for the District of Columbia because this Court is the federal district court

which includes the District of Columbia within its jurisdiction.

          9.       This Notice of Removal is filed with this Court within 30 days after Plaintiff served

her Complaint.

          10.      Filed herewith is a copy of the Notice of Filing of Notice of Removal, the original

of which is being filed with the Clerk of the Superior Court of the District of Columbia, as required

by 28 U.S.C. § 1446(d).

          11.      Filed herewith is a copy of the Notice to Plaintiff of Filing of Notice of Removal,

the original of which is being served on Plaintiff in accordance with 28 U.S.C. § 1446(a).

          12.      Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted

          WHEREFORE, Defendant respectfully requests that the Clerk note that this action has

been removed from the Superior Court of the District of Columbia to the United States District

Court for the District of Columbia, and that all proceedings hereafter shall take place in the United

States District Court for the District of Columbia.


Dated: March 6, 2020                                     /s/ Alison N. Davis
                                                         Alison N. Davis (Bar No. 429700)
                                                         Patricia Donkor (Bar No. 1000455)
                                                         LITTLER MENDELSON, P.C.
                                                         815 Connecticut Avenue, NW, Suite 400
                                                         Washington, DC 20006-4046
                                                         202.842.3400 Telephone
                                                         202.842.0011 Facsimile
                                                         ANDavis@littler.com
                                                         PDonkor@littler.com

                                                         Counsel for Defendant




                                                     3
          Case 1:20-cv-00666-ABJ Document 1 Filed 03/06/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 6, 2020, a copy of the foregoing Notice of Removal was

served by first class mail, postage prepaid, upon the following:

                              Tiffany Joseph Goodson
                              1325 G Street NW, Suite 558
                              Washington, DC 20005

                              Counsel for Plaintiff

       I further certify that, pursuant to 28 U.S.C. § 1446(d), on March 6, 2020, a copy of the

foregoing Notice of Removal was served via Case FileXpress upon the following:

                              James D. McGinley
                              Clerk of the Court
                              Superior Court of the District of Columbia
                              500 Indiana Avenue, N.W.
                              Washington, DC 20001



                                                       /s/ Alison N. Davis
                                                      Alison N. Davis




                                                 4
